Citation Nr: 1719040	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-21 324	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a right knee disability.  

6.  Entitlement to service connection for peripheral vascular disease.

7.  Entitlement to service connection for benign prostate hypertrophy.

8.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

9.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD.

10.  Entitlement to a disability rating in excess of 10 percent for pes planus with plantar fasciitis of the right foot.

11.  Entitlement to a disability rating in excess of 10 percent for pes planus with plantar fasciitis of the left foot.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to February 1964.
These matters come before the Board of Veterans' Appeals (Board), on appeal from February 2009, September 2009, and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California, Cleveland, Ohio, and Los Angeles, California, respectively.  The Veteran filed his notices of disagreement (NOD) in November 2009 and September 2010.  He was issued a statement of the case (SOC) in March 2013.  In May 2013, he filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In January 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of this proceeding has been associated with the claims file.  The Board has clarified the matters on appeal as stated by the Veteran's representative during this hearing.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

Although not formally certified to the Board, submissions reveal the issue of entitlement to a TDIU is inherent in the Veteran's claims for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the Board has jurisdiction over the issue and it has been listed on the title page. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is also an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, right knee disability, peripheral vascular disease, hypertension, erectile dysfunction, and the issues of entitlement to increased ratings for pes planus with plantar fasciitis and TDIU, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Although the RO denied service connection for an "anxiety reaction" in December 1964 and the Veteran did not appeal, evidence submitted since then relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of doing so.

2.  There is medical evidence reflecting that the Veteran was diagnosed to have PTSD as due to his reported in-service stressor. 

3.  Although the Veteran has been diagnosed with benign prostate hypertrophy, the evidence of record does not show that this condition is related to his active duty service.  


CONCLUSIONS OF LAW

1.  The December 1964 rating decision that denied service connection for an anxiety reaction was final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  See 38 U.S.C.A §§ 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.304, 4.125 (2016).

4.  The criteria for service connection for benign prostate hypertrophy have not been met.  See 38 U.S.C.A §§ 1131, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist 

Whereas there are no other contrary contentions in this regard, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has thoroughly reviewed all the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Finally, in analyzing any claims made by the Veteran, the Board has an obligation to provide him with the "benefit of the doubt" on any questions material to these decisions for which there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

New and material evidence 

By way of a December 1964 rating decision, the RO denied service connection for an "anxiety reaction," which the Board has construed as a service connection claim for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Whereas this decision was not appealed, it is considered final.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. §§ 3.160, 20.302, 20.1103.

In order to reopen a finally disallowed claim, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; see also 38 C.F.R. § 3.156.  The evidence added to the claims file since the previous denial includes a private medical opinion providing a diagnosis of PTSD as due to a credible in-service stressor.  This evidence is new because it was not considered in the original decision.  The evidence is material because it relates to unestablished facts necessary to substantiate the Veteran's claims; a psychiatric diagnosis related to service.  As the evidence received since the prior rating decision includes new and material evidence, the criteria to reopen the claim are met.  See  38 U.S.C.A. §§ 5108, 7105 (West 2014); see also  38 C.F.R. § 3.156 (2016).

Service connection for PTSD

The Veteran seeks entitlement to service connection for PTSD.  To establish entitlement to disability compensation for PTSD, a claimant must present (1) evidence of a current diagnosis of PTSD; (2) evidence of an in-service stressor, with credible supporting evidence that the claimed in-service stressor occurred; and (3) evidence of a causal nexus between the current symptomatology and the in-service stressor.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

Regarding the first element, private treatment records dated March 2015 indicate a diagnosis of PTSD.  See Private Treatment Records, 1-2 (Mar. 19, 2015) (VBMS).  A fair reading of these records implies that the appropriate regulatory diagnostic criteria were satisfied.  See id. at 1; see also Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012) (medical reports "must be read as a whole" in determinations of adequacy); compare with 38 C.F.R. § 4.125.  Therefore, the Board finds that he has been diagnosed with PTSD and that he has satisfied the first element of service connection.  See 38 C.F.R. §§ 3.102, 3.304, 4.125; see also Cohen, 10 Vet. App. at 140; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Regarding the second element, evidence of an in-service stressor, the Board acknowledges the Veteran's testimony of being beaten by police officers during his active duty service.  See Hearing Transcript, 3 (Jan. 25, 2017) (VBMS).  Although the Veteran has been previously found to be incompetent, and therefore, reasons exist to doubt the accuracy of the recollections he expressed, the Board observes that other evidence contemporaneous with service tends to corroborate that an incident of the sort he described occurred.  His service treatment records reflect treatment for a dog bite from K-9 police of the city outside his Post; references to discriminatory practices he endured off-Post; and his arrest for "participating in a racial demonstration."  Also, as early as 1964, he had submitted a claim for VA benefits for residuals of a head injury from being "struck  over the head by a policeman with a club."  Given the totality of the evidence, and resolving any reasonable doubt in favor of the Veteran, the Board finds that he has satisfied the second element of service connection.  See 38 C.F.R. § 3.304; see also Cohen, 10 Vet. App. at 140.
 
Notably, the Veteran's private treatment records attributed his PTSD symptoms to his reported in-service stressor.  See Private Treatment Records, 2 (Mar. 19, 2015) (VBMS).  Consequently, the Board finds that with the resolution of reasonable doubt in favor of the Veteran, he has satisfied the three element test to establish service connection for PTSD.  See 38 C.F.R. § 3.304; see also Cohen, 10 Vet. App. at 140.

Service connection for benign prostate hypertrophy

The Veteran seeks entitlement to service connection for benign prostate hypertrophy, originally claimed as due to herbicide exposure.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been diagnosed with benign prostate hypertrophy, which satisfies the first service connection element.  See VA Treatment Records, 9 (July 17, 2006); see also Shedden, 381 F.3d at 1167.  

Regarding the second element, the Board observes that the Veteran claimed that his disability resulted from exposure to herbicides during his active duty service.  See Letter from Veteran's Representative, 1 (Nov. 5, 2009) (VBMS).  Despite this claim, the evidence of record does not indicate any active duty service in Vietnam or any other exposure to herbicides through some other military experience.  See Form DD-214, 1 (Jan. 2, 2015) (VBMS); see also Military Personnel Record, 1-4 (Oct. 21, 2008) (VBMS); see also Service Treatment Records, 1-64 (Jan. 2, 2015) (VBMS).

The Board also observes that the Veteran has not been shown to possess the requisite training to competently attribute any prostate condition as occurring during, or otherwise related to his active duty service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent to diagnose an observable condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Absent any competent and favorable evidence, the Board finds that the Veteran has not satisfied the remaining service connection elements.  Consequently, service connection for benign prostate hypertrophy is not warranted.  Shedden, 381 F.3d at 1167.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.

Service connection for benign prostate hypertrophy is denied.


REMAND

Regarding the various service connection claims remaining on appeal, the Board acknowledges that VA has attempted to provide examinations for many of these claims and that the Veteran has previously failed to report.  However, the Board observes that the Veteran has changed residences at various stages of the appellate process and was recently found incompetent.  In light of these circumstances and his recent request for examinations, the Board finds it appropriate to re-schedule the examinations.  

Regarding the claims for an increased rating, the Veteran was last afforded a VA examination to address the nature and severity of his service-connected pes planus with plantar fasciitis in July 2010.  In January 2017, the Veteran testified that his conditions had worsened.  As the evidence of record suggests that the Veteran's symptoms may have worsened, a remand is necessary to provide him with a more contemporaneous VA examination to assess the disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  Prior to scheduling these various examinations, the AOJ should locate and associate with the claims file any outstanding relevant treatment records. 

As noted in the Introduction, the issue of entitlement to a TDIU is inherent in the Veteran's claims for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present case, the Board notes that a recently submitted medical opinion expressly raises this issue.  See Private Medical Opinion, 4 (Mar. 19, 2015) (VBMS).  Consequently the issue of entitlement to TDIU has been raised in this case.  Given that the increased rating claims and entitlement to a TDIU are intertwined, the TDIU claim must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran/representative to identify any outstanding VA and private treatment records related to the claims on appeal they would like considered.  The identified records should be sought.  

2.  Send the Veteran a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, as well as appropriate notice of the evidence necessary to substantiate a claim for TDIU benefits.

3.  Schedule the Veteran for an appropriate VA examinations to determine the nature and etiology of his right knee disability; hearing loss; tinnitus; and peripheral vascular disease.  The claims file should be reviewed by the examiner.  The examiner is specifically asked to address the following:

(a) Whether it is at least as likely as not that the disability examined was caused or aggravated by his active duty service.

(b) Whether it is at least as likely as not that any of the Veteran's service-connected disabilities caused or aggravated the disability examined.

The examiner should include a clear and complete rationale for any opinion rendered.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension and erectile dysfunction.  The claims file should be reviewed by the examiner.  The examiner is specifically asked to address the following:

(a) Whether it is at least as likely as not that the Veteran's hypertension or the Veteran's erectile dysfunction was caused or aggravated by his active duty service.

(b) Whether it is at least as likely as not that any of the Veteran's service-connected disabilities, to include PTSD, caused or aggravated his hypertension or his erectile dysfunction.

The examiner should include a clear and complete rationale for any opinion rendered.

5.  Schedule the Veteran for an appropriate examination to determine the nature and severity of his service connected pes planus with plantar fasciitis.  The examiner should discuss the functional impact of the Veteran's service-connected disabilities on his ability to secure and maintain substantially gainful employment. 

6.  After completing any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals












Department of Veterans Affairs


